 WOMETCO COCA-COLA BOTTLING CO.431Wometco Coca-Cola Bottling Company of Nashville,Inc. and Retail Clerks Union Local 1557,United Food and Commercial Workers Interna-tional Union, AFL-CIO, CLC. Case 26-CA-8010March 31, 1981DECISION AND ORDEROn September 4, 1980, Administrative LawJudge Nancy M. Sherman issued the attached De-cision in this proceeding. Thereafter, Respondentfiled exceptions and a supporting brief.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,'and conclusions of the Administrative Law Judgeand to adopt her recommended Order, as modifiedherein. 2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Wometco Coca-Cola Bottling Company of Nash-ville, Inc., Nashville, Tennessee, its officers, agents,successors, and assigns, shall take the action setforth in the said recommended Order, as so modi-fied:1. Insert the following as paragraph 2(c) and re-letter the subsequent paragraphs accordingly:"(c) Preserve and, upon request, make availableto the Board or its agents, for examination andcopying, all payroll records, social security pay-ment records, timecards, personnel records and re-ports, and all other records necessary to analyzethe amount of backpay due under the terms of thisOrder."I Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products.Inc.. 91 NLRB 544 (1950). enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing her find-ings.2 We have modified the Administrative Law Judge's recommendedOrder to include a provision that all pertinent records he made availableto the Board for the purpose of computing backpay.DECISIONSTATEMENT OF THE CASENANCY M. SHERMAN, Administrative Law Judge: Thiscase was heard before me on February 25-27, 1980, inNashville, Tennessee, pursuant to a charge filed onAugust 27, 1979, and amended on September 17 and 26,255 NLRB No. 691979, and a complaint issued on October 10, 1979. Thequestion presented is whether Respondent WometcoCoca-Cola Bottling Company of Nashville, Inc. (hereincalled Respondent or the Company) (a) discharged em-ployees David E. Lewis and Tim Ray to discouragemembership in Retail Clerks Union Local 1557, UnitedFood and Commercial Workers International Union,AFL-CIO, CLC (herein called the Union or the RetailClerks), in violation of Section 8(a)(3) and (1) of the Na-tional Labor Relations Act, as amended (herein calledthe Act); and (b) in violation of Section 8(a)(1) of theAct, engaged in surveillance over Ray; threatened em-ployees with reprisals for union activities; forbade em-ployees to talk about the Union and engage in union so-licitation at times and places when they had a statutoryright to engage in such activity; made misrepresentationsto employees regarding the use of documents signed byemployees at the Union's behest; forced employees toremain isolated; and summoned union activists to exclu-sive meetings to lecture them about company rules andpenalties for violations.After considering the entire record, including the de-meanor of the witnesses, and the briefs filed by Respond-ent and by counsel for the General Counsel, I herebymake the following:FINDINGS OF FACTI. JURISDICTIONRespondent is a corporation which maintains a facilityin Nashville, Tennessee, where it bottles, distributes, andsells soft drinks. Respondent annually sells and ships di-rectly to points outside Tennessee, and annually pur-chases and receives directly from points outside Tennes-see, goods, and materials valued in excess of $50,000. Re-spondent's gross annual revenues exceed $500,000. I findthat, as Respondent concedes, it is engaged in commercewithin the meaning of the Act, and that assertion of ju-risdiction over its operations will effectuate the policiesof the Act.The Union is a labor organization within the meaningof the Act.1. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundThe Company is a wholly owned subsidiary of Wo-metco Enterprises, Inc. Some of Wometco's subsidiarieshave labor unions, but the majority do not.In 1969, Teamsters Local 327 attempted to organizethe Company's employees. In September 1969, theTeamsters called a strike among the Company's employ-ees, in an unsuccessful effort to compel the Company torecognize it without an election. During this strike,which continued until at least February 1970, the Team-sters and the Company each filed a charge against theother, and complaints issued in both cases. The Boardfound that the Teamsters had violated Section 8(b)(1)(A)of the Act when strikers for whose conduct it was an-swerable destroyed company property; threatened non-strikers with violence to them and their wives; assaulted 432DECISIONS OF NATIONAL LABOR RELATIONS BOARDand damaged nonstrikers' automobiles; threatened andtried to damage the vehicle of some trash collectors; andthreatened and blocked a deliveryman who was trying tomake a delivery across the picket line. Teamsters, Chauf-feurs, Helpers & Taxicab Drivers Local Union 327, affili-ated with International Brotherhood of Teamsters, Chauf-feurs, Warehousemen & Helpers of America (Coca-ColaBottling Works of Nashville), 184 NLRB 84 (1970). Inconsequence of the violence during that strike, the Com-pany brought a damage suit against the Teamsters, whichadmitted damages and settled the case. The complaintagainst the Company was dismissed. Coca-Cola BottlingWorks of Nashville, 187 NLRB 102 (1970).In 1977, the Teamsters conducted another organizingcampaign. This time, the Board conducted a representa-tion election which the Teamsters lost by a 2-to-Imargin. The Company has not been found guilty of an unfairlabor practice charge since at least 1965, nor, so far asthe record shows, on any earlier occasion.B. The Beginning of the Retail Clerks' Campaign in1979: Alleged Interference, Restraint, and Coercion1. The employees' initial contact with the UnionBefore the beginning of the workday on August 15,1979,2 employees David E. Lewis, Tim Ray, J. T.Kelley, and Butch Midland met in a restaurant and de-cided to try to obtain union representation. Kelley sug-gested that a telephone call be made to the AFL-CIOtelephone number listed in the telephone directory. Alittle later that day, Lewis telephoned that number, andtold the "lady" on the other end that Respondent's em-ployees wanted to start a union. Lewis had been advisedthat a number of employees did not want TeamsterLocal 327 because of the "violence ...it was knownfor," or the Teamsters because "they sort of got a badreputation." Lewis said that the employees were not surewhat union they wanted, but they did not want Local327 or the Teamsters. She gave Lewis the Retail Clerks'telephone number. Lewis then telephoned the RetailClerks, whose business representative suggested an im-mediate meeting about getting the campaign started.Ray, who was taking the day off from work,3volun-teered to meet with the Retail Clerks representative andlet the employees know what happened. Later that day,Ray met with Business Representative Turner Williams,who gave Ray an authorization card to sign, and about100 blank authorization cards and a few pamphlets todistribute among his fellow employees. Still later thatday, at or about 2 p.m., Ray obtained the signatures ofIn describing this election, Herbert E. Dean, who is Respondent'svice president and general sales manager, testified that "the Companywon.2 All dates hereafter are 1979 unless otherwise stated.a He took the day off in order to look for a better job elsewhere,which he did not find. Ray has no home telephone, and the pay tele-phone nearest to his house is 5 or 6 miles away. He asked his wife totelephone Respondent from her place of employment that Ray would notbe coming in that day. Inferentially, she did so, but did not tell Respond-ent the real reason for his absence. No contention is made that Respond-ent knew at any material time why Ray was absent that day, or that hislater discharge was motivated in any way by his absence that day.Lewis and Midland on authorization cards, and gavethem a number of blank cards to distribute among theirfellow employees. Lewis eventually succeeded in induc-ing 10 to 14 employees to sign cards. Ray directly ob-tained signatures from about 6 employees in addition toLewis and Midland.2. Alleged surveillanceAbout August 19 or 20, some of Respondent's employ-ees reported to Herbert E. Dean, who is Respondent'svice president and its general sales manager at its Nash-ville and branch plants, that other employees wereasking them to sign cards, and asked him what theyshould do about it. Employee Ray's duties required himto make deliveries to retail stores of soft drinks bottledby Respondent. On August 22, Ray ran a route whichwas run once a week. That morning, while Ray was re-ceiving payment from Galbraith Brothers Grocery (thestore which was his second or third stop that day), Dis-trict Manager John Fann came in and said that he knewhe would catch up with Ray sooner or later. Ray askedFann what he was doing there. Fann replied that he wasdelivering some soft drinks in a new-sized bottle, whichshould have been delivered 3 or 4 weeks earlier. Rayasked where Fann was going next, and he said that hewas going to White's Market to talk to the owner aboutputting in a beverage department. Ray and Fann were inthe store together for less than 5 minutes. White'sMarket was Ray's next stop. As he was leaving, he sawFann again. At or about 1 p.m., at Chamberless Grocery(Ray's fifth or sixth stop), he saw District Manager JohnT. (Tommy) Weiss. Weiss asked Ray if he were aboutthrough, and if he needed help. Ray said that he hadthree or four more stops, but this was his last big stop,and he could handle the rest by himself. Weiss said,"Okay, that's all I wanted to know," and drove away.Respondent's answer concedes that Fann and Weissare both supervisors within the meaning of the Act. Rayreported to both of them. Their duties as district manag-ers require them to spend about 70 percent of their timein the field, and to make frequent visits to grocery storeswhich sell soft drinks bottled by Respondent. Both ofthem denied engaging in surveillance over Ray onAugust 22. Fann testified that he visited White's, a mileand a half from Galbraith's, in order to induce the storeto buy a three-door carton cooler. Fann could not recallthe last time before August 22, or the first time afterAugust 22, that he saw Ray out on a route or in a store.Weiss testified that he drove up to Chamberless Grocerybecause he saw Ray's truck parked outside, thought itwas the truck of another employee who had a heavyday, and went over to see if Weiss could help him. Weissfurther testified that he asked Ray how many more stopshe had left because he had started late that day; Ray tes-tified that he did not believe he started late that day.Fann testified that on August 22 he had no knowledge ofRay's union activities, that he did not learn until August23 about the employees' union activities, that he learnedabout them from Company President James E. Johnsonduring a meeting in the salesroom, and that Dean hadnot previously told him about the employees' union ac- WOMETCO COCA-COLA BOTTLING CO.433tivities. Weiss testified that he did not learn about theunion campaign until the afternoon of August 23. Thedistrict managers' duties include checking up on employ-ees while they are on their routes; but Weiss denied thathis presence in the field that day was to check on em-ployees, nor did Fann so attribute his presence in thefield on that day.Between Ray's hire in March or April and the week ofhis August 24 discharge, he had seen supervisors on hisroute only twice. Jerrell Kirby, whose duties as a mer-chandiser require him to spend most of his time in thefield, credibly testified that between his March 1978 hireand his February 1980 testimony, District SupervisorSam Richardson had checked on him in the field two orthree times; District Supervisor Weiss had appeared ontwo occasions, when he helped out Kirby;4and, on anundisclosed number of occasions, he had seen Fannworking in a store's beverage department and had seenhim and Richardson driving on the highway. PhillipStillwell, a merchandiser for about a year and a half, cre-dibly testified that he ran into district supervisors fromone to three times a month in the stores on his route, atlunch, or driving on the highway. Lewis, a merchandiserfor about a year, credibly testified that sometimes hewould see supervisory personnel on his route once aweek, and sometimes once every 2 or 3 weeks.3. The August 23 speechesCompany Vice President Herbert E. Dean testifiedthat he found out about the union campaign aboutAugust 19 or 20, and thereupon discussed it with Com-pany President James E. Johnson. Johnson, Dean, andMarvin J. Krantz (Wometco's Miami-based vice presi-dent in charge of personnel and labor relations) all testi-fied that on the morning of August 23, management con-ducted two meetings, the first one at 6:15 for the colddrink sales department and the second one at 6:30 for thehome package sales department. Johnson testified that hegave the same speech on both occasions, and Krantz tes-tified that he himself gave basically the same speech onboth occasions.5Accordingly, and although all the em-ployees who testified about Johnson's and Krantz'speeches worked in the home package sales department,my findings about what was said will be couched interms of only one meeting only.Vice President Dean made a few introductory re-marks, the substance of which is not shown by therecord.6Then, Johnson delivered his speech from notes.He said, inter alia, that Respondent had an "important"reason for calling the meeting; namely, that union orga-nizers were trying to organize the plant. Johnson wenton to say that Respondent did not want a union becauseit could cause strikes, which result in loss of pay, andI Although Weiss was not Kirby's immediate supervisor, he had notknown this until about January 1980.s In view of their testimony in this respect, it is immaterial whetherthere were two meetings or one. In any event, I believe that 1. T. Kelley.an employee in the home package sales department, was mistaken in testi-fying that all the employees in both departments attended the 6:30 meet-ing attended by him.6 This finding is based on Johnson's and Dean's testimony. I believeemployees Kelley, Stillwell, and Lewis were mistaken in testifying thatJohnson started the meeting.could cause lasting bitterness between the employees andthe Company. Johnson asked the employees not to sign acard unless they knew "everything that can be in-volved," and then mentioned recent large layoffs at anautomobile plant and an automotive glass plant in thearea.7Johnson went on to say that Respondent did notwant a union, and would do anything humanly possible,within the law, to keep it out. Johnson said that the em-ployees did not need to pay someone to represent themwhen "the Company does it for free." He said that theemployees had overwhelmingly voted against a union 2years earlier, and that "the same [obscenity] has startedover again, a few people trying to disrupt the lives ofmany."8Johnson said that a certain percentage of em-ployees had to sign cards before an election could beheld; that some union organizers and some employeeswho were posing as union organizers were solicitingcards; that if the employees were approached to sign acard, they had better turn it down; and that, if they hadalready signed a card, "go back to them and tell them totear it up, because that's your right." Johnson said thatsigning a card would not solve the employees' problems,but such problems would only be beginning. He said thatsigning a card for the Union was like signing your pay-check over to the Union, and that all the cards could dowas cause problems for the employees at home or atwork, cause trouble to the employees and their families,and break up their families. Johnson went on to say that,if the employees were caught signing cards, or got theUnion in, they might lose their benefits or pensions,suffer a pay cut, or lose their jobs. Johnson said that Re-spondent's plant was a minor part of Wometco's oper-ations, that Wometco could "keep rolling" without it,and that Respondent's plant might be closed down if theUnion came in.Then, Krantz addressed the employees. Krantz saidthat prices were going up, including the prices of soft-drink ingredients; people had to line up to buy gasoline;people were obtaining no help from the Government ortheir employers, who had trouble of their own; but aunion would not solve the employees' problems either.He said that except for a few unions which had backedPresident Carter's wage ceilings, the unions were notdoing anything for their people right now. Krantz fur-ther said that Wometco had many employees, most ofthem nonunion; that the employees in Wometco's unionplants did no better and no worse than those in its non-union plants; that Respondent had always tried to do ev-erything it could to help the employees and would con-tinue to do so whether or not there was a union cam-paign or a union representative; that if a union asked formore money which Respondent did not have, "thenyou'll just be out in the streets"; that a union woulddemand dues, fines, and assessments; that Respondent feltit would be best if the employees did not get involvedwith the Union and did not pay for what they already7 Johnson testified that he believed both of these plants to be union-ized. However. there is no evidence that he so advised the employees interms8 I accept Johnson's version of the obscenity, but regard it, exactphrasing as immaterial.0 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDhad; and that he would do everything he could to keepthe Union out. Further, Krantz said that he knew what aunion could do to a company, that he saw companies de-stroyed by unions and that is what it would do to Re-spondent.9At the end of Krantz' speech, Dean made afew closing remarks, the substance of which is notshown by the record.My findings as to the content of Krantz' speech arebased on a composite of credible parts of the testimonyof Krantz and employees Kelley, Kirby, Lewis, Stillwell,and Ray. For demeanor reasons, and Lewis' testimonyaside (supra, fn. 9), 1 accept Krantz' denial that he threat-ened employees with plant closure if they supported theUnion, or threatened employees with discharge for sign-ing union cards, and discredit Kelley's testimony other-wise, Also, for demeanor reasons, I do not accept em-ployee Kirby's testimony that Krantz said Respondentwas going to do everything in its power to keep theUnion out "no matter what it takes," or (laying to oneside Krantz' remarks to the effect that the employeeswould have to pay a union but it would not cause Re-spondent to treat them better), Kirby's testimony thatKrantz said a union would make things worse.My findings as to the content of Johnson's speech arebased on a composite of credible parts of the testimonyof Johnson, Ray, Kelley, Kirby, Lewis, and Stillwell.Johnson and Krantz both testified that Johnson reviewedwith Krantz the notes which Johnson used in deliveringhis speech, and that Krantz was present during thespeech; and Johnson testified, in effect, that Dean wasalso present; but Krantz and Dean were not asked whatJohnson actually said during this speech.t0On the basisof these notes, Johnson gave at the hearing what he testi-monially alleged to be the entire content of his speech.Johnson further testified that his speech consumed 5 to10 minutes. His speech as allegedly redelivered at thehearing in toto is about 300 words long. Although John-son is a rather slow-spoken man, I cannot believe that ingiving this speech he delivered only one word every oneor two seconds. Accordingly, while I believe that he infact made the remarks to which he testified, I do not be-lieve his testimony that he said nothing else. For theseand demeanor reasons, I accept the previously summa-rized employee testimony about what else he said, anddiscredit his denials (uncorroborated by Krantz or byDean, who were also present) that he threatened em-ployees with discharge, loss of benefits, or plant closureif they supported the Union.C. Alleged Additional Interference, Restraint, andCoercion; the Allegedly Discriminatory Discharge ofTim RayWhen hired by Supervisor Russell Bedwell in Marchor April, Tim Ray was told that Respondent was a non-union company and preferred to stay that way. As previ-ously noted, he was the first employee who signed aunion card and obtained cards for others to sign. He di-9 My finding in this last sentence is based on employee Lewis' creditedtestimony. The General Counsel in effect disavowed any contention thatLewis had testified to a threat by Krantz.'o Nor were Johnson and Dean asked about the content of Krantz'speech. I have taken this into account in assessing Krantz' credibility.rectly induced about eight other employees to sign, in-cluding one or two one evening in Respondent's parkinglot.On August 23 he reported to work with a painfulshoulder which he had injured on the job. Bedwell toldhim to defer seeing the nurse until after the meeting, de-scribed above, where Jones and Krantz urged the em-ployees to reject the Union, and Johnson said, inter alia,that employees might lose their jobs if they were caughtsigning union cards. Then it transpired that the nursewas on vacation, and Personnel Manager Jack Johnsondrove Ray to see Respondent's doctor. The doctor toldRay that he had a strained muscle, told him to keep heaton it, and gave him a prescription for a "muscle relaxer,"and gave him a slip stating that he could return to work.After Johnson had driven Ray back to the plant, Raygave Bedwell the doctor's slip. Johnson told Bedwell touse Ray on whatever job would be the least strenuous.Bedwell said that all the jobs were about equally strenu-ous, and asked Ray how his shoulder felt. Ray said thatit still hurt. Bedwell told him to go home and rest hisshoulder, and "see how it feels in the morning."After leaving the plant, Ray stopped off at Union Rep-resentative Williams' office to tell him about the meetingwith President James Johnson and Krantz. Ray told Wil-liams that Johnson had said some people would lose theirjobs over the union cards, and that Ray was afraid oflosing his job. Williams suggested that Ray's job mightbe protected by the creation of positive proof, by meansof a mailgram to Respondent stating that Ray was a vol-unteer organizer, that Respondent knew about Ray'sunion activity. Ray thereupon signed a volunteer orga-nizer form and authorized Williams to send the mail-gram. Early in the afternoon of August 23, this mailgramwas telephoned into President Johnson's office. Afterleaving Williams' office, Ray went home and rested andapplied heat to his shoulder, but did not have the pre-scription filled because he felt he could not afford it.After Respondent had received this telephoned mail-gram, Dean telephoned Krantz, who instructed Dean tocall Ray to Dean's office and read the following state-ment to him:I want to inform you of the Company's rights, andwhat the Company expects of you. You will betreated the same as any other employee. Federallaw prohibits the distribution of union literature inworking areas, and on working time. If you do notcomply with this, we will be forced to take disci-plinary action against you. Also, the law providesthat there shall be no solicitation of union cards onworking time or in working areas.About 6:15 a.m. on August 24, and after receiving theseinstructions from Krantz, Dean asked Bedwell to haveRay wait in Bedwell's office until "we" had an opportu-nity to talk to him.Ordinarily, before Respondent's employees leave ontheir routes, they congregate in the salesroom or thebreakroom, and at these locations they receive any re-marks which management wishes to direct to them. Rayclocked in at 6:21 a.m. on the morning of August 24 andI WOMETCO COCA-COLA BOTTLING CO.435then came into the salesroom, where other employeeswere then congregating. As soon as Ray came in, Bed-well told him to wait in Bedwell's office, "we want totalk to you ...we'll be with you in a little while."'lRay waited in the office for 3 or 4 minutes (see infra, fn.14), during which period Bedwell went in and out of hisoffice several times; the last time he left his office, he leftthe door open between his office and a hallway to thesalesroom. At this time, Supervisors Bedwell and Rich-ardson, and employees Meeks and John Tomlin, 2werein the salesroom trying to locate some misplaced invoiceswhich Tomlin would ordinarily have carried with himon his route that day. Ray went up to the opened door-way to Bedwell's office and for 6 or 7 minutes observedthis activity; while he was looking at it, he moved to ornear the end of the hallway.'3At or about 6:30 a.m.,about 10 minutes after Ray clocked in, Dean came intothe salesroom. 4When Dean saw Ray, Dean's face went red. He toldRay, "you get back in that office," followed Raythrough the office door, and said, "you sit down rightthere in that chair and don't move." Ray said, "Why,Mr. Dean?" Dean replied, "because I said, that's why."Ray said that he did not have to sit down if he did notwant to. Dean said, "well, maybe you don't have to sitdown, but you better not leave this office until I'm readyto talk to you."'5Then, Dean rushed back into the sales-room, slamming the office door behind him.'6Duringthis exchange, Ray spoke in his normal tone of voice,which is not particularly loud,17and Dean, whosenormal tone of voice is about average, raised his voicesomewhat.' Ray is much younger and somewhat biggerthan Dean. 9' My finding that he was told to "wait" in Bedwell's office is basedon Ray's and Dean's testimony. For demeanor reasons, I do not acceptthe testimony of advance salesman Howard Meeks that Bedwell told Rayto have a seat in the office. Also, in view of the 6:21 a.m. entry on Ray'stimecard, I do not accept Meeks' testimony that Bedwell issued hisinstructions as late as 6:30 or 6:35.12 Also referred to in the record as Tomberlain, Tombelain, andTomblain.'3 My finding in this sentence is based on Dean's and Meeks' testimo-ny. For demeanor reasons, I do not accept Ray's testimony that he re-mained in the doorway to Bedwell's office.4 My finding as to the time is based on Dean's testimony. I believethat Ray was mistaken in testifying that Dean did not come in until Rayhad been waiting for 20 or 25 minutes-that is. until about 6:40 or 6:45.' My findings in this paragraph up to this point are based on Ray'stestimony. Dean and Meeks both testified that Dean said that he thoughtBedwell had told Ray to stay in Bedwell's office until "we" had a chanceto talk to him, Ray said that he would not stay in there. Dean startedwalking toward him, and then Ray backed into Bedwell's office. For de-meanor reasons, I credit Ray.6 My finding that Dean slammed the door is based on Ray's testimo-ny. For demeanor reasons, I do not accept Meeks' testimony that thedoor remained open, or Dean's testimony that he merely shut it in anormal fashion.I7 In view of Ray's tone of voice during about 70 pages of testimony,I do not accept Dean's testimony that Ray's voice is normally "rather astrong voice for a young man." However, I accept Dean's testimony thatRay testified in a softer voice than he usually employs.i8 This finding is based on Dean's testimony, which I believe to bemore probable than Meeks' testimony that Dean did not raise his voice atall.19 Ray appeared to be about 25 years old, and Dean appeared to beabout 60. Dean testified that he is 6 feet, 1-1/2 inches tall Ray is a littletaller and is somewhat more heavily built.A couple of minutes later, Ray decided that he wantedto use the restroom. He had seen Bedwell in the sales-room within earshot of Dean's instructions to Ray aboutstaying in the office, so Ray decided to leave the officeby another door which is not visible from the salesroom.On the way to the restroom he encountered Bedwell.Ray said that he was going to the restroom, and Bedwellturned away from Ray and went on.After using the restroom, Ray decided to telephoneUnion Representative Williams, because Ray was scaredby Dean's conduct, thought it was due to the mailgramadvising Respondent of his union activity, and hopedWilliams could help Ray. Accordingly, he started towalk toward the breakroom, which has the only publictelephone in the building and can be reached onlythrough the production area. Dean, who was still in thesalesroom looking for the mislaid invoices, saw Ray ashe was passing by one of the doors to the home packag-ing salesroom, and inferred that Ray's ultimate destina-tion was the production area.20Dean said, "I thought Itold you to stay in that office."Ray said that he was ready to talk to Dean "rightnow" if Dean was ready to talk, but if not, Ray had touse the telephone. Dean said, "I don't care what youneed to do, you stay in that office until I'm ready to talkto you." Ray said, "Mr. Dean, are you ready to talk tome right now?" Dean said no. Ray said "then, I need touse the phone."21Ray then proceeded to the breakroom. First, he triedto telephone Williams at the union office, but that officedoes not open until 8 a.m. and there was no answer.Then, Ray tried to telephone his wife at her place of em-ployment, but he did not know her extension, and, be-cause it was not yet 7 a.m., he could reach only a secu-rity guard who had no internal telephone directory. Raywaited in the breakroom until a little after 7 a.m. Hethen reached his wife, described Dean's behavior, saidthat Ray thought Dean was trying to intimidate him, andtold her to keep on telephoning Williams' number untilshe reached him, and to tell him what Ray had told her.After the Dean-Ray conversation regarding the tele-phone, Dean called Personnel Director Jack Johnson tohis office. Johnson did not testify. Dean testified that,during this conversation, he told Johnson that Dean haddecided to discharge Ray. Then, about 5 minutes afterthe Dean-Ray conversation, Dean went to the door ofthe breakroom and looked at Ray through the windowon that door.22Ray saw him there, but remained in thebreakroom until he had reached his wife shortly after 7a.m., and more than a half hour after Dean had first toldhim to stay in Bedwell's office. Then, Ray returned toBedwell's office. Ray saw Dean in his office across the20 At the point where Dean saw Ray. he could not have been headingfor the restroom.21 My findings in this paragraph are based on a composite of credibleportions of Ray's and Dean's testimony. Dean did not testimonially referto Ray's statement that he would come to the office at once if Dean wasready to speak to him.22 This finding is based on Ray's testimony For demeanor reasons. Ido not accept Dean's testimony that he went up to Ray while he wastrying to use the telephone. and told him that Dean was ready to seehim, hut he said he had to use the telephone first.- 436DECISIONS OF NATIONAL LABOR RELATIONS BOARDhall, assumed that Dean had seen Ray, and concludedthat Dean still did not want to talk to him. After he hadwaited there for 5 or 10 minutes, Dean told him to cometo Dean's office.23When Ray entered Dean's office, he found Dean andPersonnel Manager Jack Johnson. Dean told Ray to shutthe door, and he did so. Ray started to sit down. Deanasked him to please remain standing. Ray said that hewould rather sit, if Dean did not mind. Dean replied, "Isaid remain standing." By this time, Ray was alreadyseated, and he did not get up because he felt Dean wasgoing to fire him. After referring to the mailgram statingthat Ray was a union organizer, Dean said, "I'm surethat Mr. Williams has advised you of your rights as anorganizer ... now, I'm going to advise you of my rightsas an employer ...you listen to a few things, [youhave] to be at work on time [you have] to be at workevery day [you have] to do [your] job satisfactory and,you have to obey orders and this morning you disobeyeda direct order, so, I'm discharging you for that reason."Dean further said that Ray had been on the telephonefor more than 3 minutes and Respondent had a 3-minutelimit.24Ray said that Dean was mistaken about howlong Ray had been on the telephone, and Dean said hewas not. It is undisputed that, prior to this interview,Ray had never received any complaints about his work.As Ray got up to leave, Dean told him to clock outand not to come back. Johnson told Ray that he couldcome back the following week to bring back his uni-forms. Dean followed him to the timeclock. After Rayhad punched out, he said that he wanted to call his wifeby means of the public pay telephone in the breakroom,which can be reached only through the production area.Dean told him to use Respondent's telephone in the colddrink salesroom, which is across the hall from the pro-duction area. After telephoning his wife to pick him up,Ray started out the employee entrance, which is a shortdistance from the cold bottle salesroom and right next tothe production area. Dean told him not to use that door,which led into a yard where some employees were stillworking, but to use the front door, which is on the otherside of the building from the production area and whoseuse at that hour required Dean to unlock two doors.Dean testified that he had let other employees out of thatdoor after discharging them, and that he let Ray out thatdoor because "I was going back to my office, and that Iwanted to inform him how he should bring his uniformsback, and that it was nearest to my office, and that Ididn't want him on the company property any longer."Dean told Ray that the receptionist would see to it thatsomeone would take care of him when he brought in hisuniforms, that Dean did not want any trouble, but "iftrouble is what you want, trouble is what you'll get,"23 My finding as to the length of his wait is based on his testimonythat he did not reach his wife until a little after 7 a.m., the admitted bre-vity of his discharge interview, and the 7:17 clockout time on his time-card. For these and demeanor reasons, I do not accept either Ray's testi-mony that he waited for 15 minutes, or Dean's testimony that he calledRay into Dean's office immediately upon Ray's return to Bedwell'soffice.24 Dean testified that employees were permitted to make local tele-phone calls on the district managers' telephones, if such calls took nomore than a "reasonable" time.and that if Ray came back on company property anymore, except to bring back his uniforms, Dean wouldhave him arrested. As Ray went out the door, Dean toldhim not to wait for his wife in Respondent's parking lotoutside the door, but to wait across the street.My findings as to the August 24 events are based on acomposite of credible portions of the testimony of Ray,Dean, and Meeks. I have credited most of Ray's testimo-ny, except for this testimony regarding time. Dean testi-fied that he began the discharge interview by reading toRay the statement, dictated to Dean by Krantz, that Raywould be disciplined unless he conformed with certainlimitations, allegedly set by "Federal law," on distribu-tion of union literature and solicitation of union cards.Because Dean testified that he had decided before begin-ning this interview that Ray would be discharged duringthe interview, reading Ray the Krantz memorandumwould not have served any self-evidently useful purpose.During suggestive parts of a cross-examination by Re-spondent's counsel, Dean testified that he read Ray theKrantz memorandum in order to advise Ray why he hadsat in the office to begin with. However, there is no evi-dence that Dean told Ray that this was why he wasbeing told about limitations on his right to engage inunion activity. I accept Ray's denial that Dean read himthis memorandum. Meeks testified that after Ray's firstreturn to Bedwell's office pursuant to Dean's instruc-tions, but before Ray's discharge, Meeks saw Ray in theparking lot 100 or 150 yards from the employee entranceand walking toward that entrance. The record fails toshow any reason why Ray would have wanted to be inthis area at that time. I accept Ray's denial that he leftthe building during this period; but in any event, there isno evidence that this alleged incident was reported tomanagement before Ray's discharge.D. Further Alleged Interference, Restraint, andCoercion; the Allegedly Disriminatory Discharge ofDavid Lewis1. Alleged threat to employ KelleyRay was discharged on Friday, August 24. OnMonday, August 27, as employee Kelley was preparingto leave on his route, Dean asked him to come to Dean'soffice. The two went to that office and Dean shut thedoor. Then, in statements sprinkled with obscenities,Dean said, "who in the hell do you think you are,"called Kelley a backstabber and low-down, and askedhim if he were ready to resign that morning. Kelleyasked what for. Dean said that Kelley knew what Deanwas talking about. Dean said that nobody "around here"liked Kelley. Kelley said that he did not believe that.Dean said that Kelley had a "bad attitude" and was atroublemaker. Kelley said that he was surprised that acompany leader like Dean would talk like that to an em-ployee. Dean said, "yeah, I bet you are." Kelley saidthat, if he were a different kind of person, he wouldprobably be doing "something else" to Dean. Dean ob-scenely told him to go ahead. Kelley said that he wouldnot lower himself to Dean's level. After some furtherconversation, Dean profanely told Kelley to leave, and WOMETCO COCA-COLA BOTTLING CO.437he did so. The Union was not mentioned during this con-versation.252. Limitations on solicitation and on talking aboutthe UnionAt a union meeting on the following day, August 28,Union Representative Williams told the employees pres-ent that if they were fired, the only existing evidence oftheir union activity would be their signed union cards.He told them that if they wanted to create proof thatRespondent knew about their union activity, they couldsign a sheet stating that they were volunteer organizers,and then Williams would so advise Respondent in writ-ing. Such a sheet was signed by employees Lewis, Kirby,Stillwell, and Kelley. Williams asked them not to carryon union organization on company time or property, be-cause such activity "would just cause more problems"for the employees.26A mailgram from Williams, statingthat these four employees were volunteer organizers, wasdelivered to Respondent by telephone at 2:45 p.m. onAugust 29, and thereafter delivered to Respondent inwriting.Thereafter, Dean called to his office individually eachof the four employees named in the mailgram as a "vol-unteer organizer." Dean credibly testified that he read toeach of these four employees, and to no others, substan-tially the same solicitation material prepared to be readto employee Ray (see supra, part II, C). Also, Dean toldemployee Kelley that he was not allowed to sign cardson company time, or on company property. Further,Dean told employee Kirby "that it was illegal, againstthe Federal law, to sign union cards, on company time,and on company property, or to solicit any union pam-phlets or anything of that sort, on company time andproperty." In addition, Dean told employee Stillwell thathe was not allowed to solicit union cards or talk aboutthe Union on company time or company property.Moreover, Dean told employee Lewis that he would bedischarged if he carried on union organizing in the com-pany plant or on company time.27Dean testified that,before receiving the mailgram, he had never had anyreason to call anyone in and read to them a statement ofthat nature, and had never in fact done so.Respondent has at all times maintained on its bulletinboard, beginning on a date before the union campaign25 My findings about this conversation are based on Kelley's testimo-ny. For demeanor reasons, I do not accept Dean's testimony that no suchconversation occurred.Dean testified to an alleged conversation with Kelley in June or July,allegedly in the presence of District Manager Weiss and Sales ManagerBedwell, when Dean allegedly threatened Kelley with discharge if hefailed to get along with other members of Respondent's staff. Weiss testi-fied for Respondent, but was not asked about this matter. Bedwell didnot testify. Kelley testified to an alleged conversation with Dean, beforeKelley signed a union card, about Kelley's alleged failure to get alongwith others, but he gave a substantially different account of what wassaid, he did not testify to Bedwell's presence, and Kelley's testimonystrongly suggests that Weiss was not there. I need not and do not deter-mine what was said during the alleged conversation or conversations de-scribed in this paragraph.26 My finding in this sentence is based on a composite of credible partsof the testimony of Kirby, Stillwell, and Lewis.27 My findings in these four sentences are based on the employees' tes-timony. For demeanor reasons. I do not accept Dean's denials.began, a notice to employees which reads in part as fol-lows:The following list includes types of offenses forwhich disciplinary action will be considered. Thoseoffenses where a check appears usually indicate thetypes of offenses where immediate termination may beconsidered depending on the circumstances ...Other Problems-Outside ActivitiesUnauthorized solicitingWillful slowdown of productionWage garnishmentOutside criminal activitiesWorking for competing companyThe bulletin lists a total of about 29 kinds of offenses.Dean testified that Respondent has authorized and en-couraged its employees to sign petitions against proposedlegislation which would require a deposit on all soft-drink containers, and has instructed its employees to takesuch petitions to the dealers with the request that theysolicit their customers to sign. Further, Dean testifiedthat Respondent has instructed the people in its sales de-partment to ask its dealers to put near their cash registerscontainers inviting contributions to a fund to combat ce-rebral palsy, and has further instructed Respondent'ssales department people to pick up such cans and turnthe money over to the designated fund. Also, Dean testi-fied that the ban on "unauthorized soliciting" does notextend to soliciting of employees by the employer. He socharacterized Respondent's solicitation of employees,before management's interviews with the "volunteer or-ganizers," to contribute to the United Givers Fund.Dean further testified that Respondent had authorizedsolicitation of employees by employees for such purposesas contributions to funds for an employee whose homehad burned and for flowers to be sent to an employee'sfuneral. The record further shows that from time to timeemployees posted notices on Respondent's bulletin boardinviting other employees who wanted to participate insoftball games or other athletics to register on the no-tices. Dean also testified that the rule regarding "OtherProblems-Outside Activities ...Unauthorized solicit-ing," does not extend to employees' nonwork time orbreaktime. Management's interviews with the "volunteerorganizers" aside, there is no evidence that this limitationhas ever been conveyed to the employees. Dean went onto testify that, although he does not "condone" solicita-tions between employees who are traveling together be-tween stops, Respondent could exercise only limited con-trol over such activity. Dean further testified that beforehe was notified that Ray was a "volunteer organizer,"Respondent's no-solicitation rule never specifically dealtwith or mentioned unions. Dean testified that Respond-ent's solicitation policy is based on what Respondentfeels is Respondent's best interest, Respondent does notfeel that solicitation on behalf of the Union is in manage-ment's best interest, such solicitation was not approved 438DECISIONS OF NATIONAL LABOR RELATIONS BOARDby Respondent, Respondent's policy "for years" has pro-hibited such activity, and management would oppose thedistribution of prounion literature among its employees.No prounion literature was posted or distributed amongemployees in the plant during the union campaign. Agood deal of antiunion literature was posted, but, so faras the record shows, all of it emanated from Respondent.On one occasion after Kirby's interview with Deanabout solicitation, Kirby and three of Respondent's otheremployees stood across the street from Respondent'splant to distribute union literature, because Kirby wasnot sure whether the employees were allowed to do thison company property.28E. Further Alleged Interference, Restraint, andCoercion; the Discharge of David E. LewisDavid E. Lewis started working for Respondent inSeptember 1978. As previously noted, he was one of theemployees who began the union campaign, signed aunion card the day the campaign began, and induced 10to 14 other employees to sign. He was one of those iden-tified as a "volunteer organizer" on the August 29 mail-gram which the Union sent to Respondent, and was oneof the employees whom Dean called individually to hisoffice to describe "Federal law's" alleged restrictions onunion solicitation. Lewis was told during this interviewthat he would be discharged if he carried on union orga-nizing in the company plant or on company time.In performing his duties on his route as merchandiser,Lewis was required to visit specified retail stores whichpurchased soft drinks manufactured by Respondent. Hisduties gave him access to both the public and the stock-room areas of the store. About early August 1979, Re-spondent began to manufacture a new kind of soft drinkcalled Mello Yello. One of the stores on Lewis' routewas a supermarket called Store No. 8 of H. G. HillCompany. On Wednesday, September 5, when Lewiscame into that store to perform his duties, he was wear-ing a Mello Yello button and T-shirt, which Respondentencouraged him to wear as often as possible. Two Hillemployees, Luke McCollum and James (Steve) Smith,asked Lewis for some "samples" of Mello Yello. He saidthat, after he finished servicing the store, he would buysome, or try to get some from the salesman when hecame in. At or about 11 a.m., while Lewis was in thebackroom, an advance salesman for Respondent, GeraldRevlett, came in. Lewis asked whether he had any sam-ples of Mello Yello. Revlett said no. Lewis asked wheth-er Revlett would write up a six-pack for Lewis for sam-ples.29When Revlett said that he could not do that,Lewis said that he would take the Mello Yello drinks upfront and buy them.30Lewis thereupon took a six-pack29 One of the participants in this activity was Lewis. Although this oc-curred after his discriminatory discharge, there is no evidence that hisstatus affected the employees' decision about where to distribute litera-ture.29 Lewis testified without contradiction that sometimes Revlett wroteup, as bad drinks, drinks which were not bad, and "I don't know what hedoes with them." Revlett in fact distributed free drinks of Mello Yello inHill's storeroom to Hill employee McCollum and Hill's assistant storemanagers. Steven B. Moore and Ronnie Shoemaker.30 My findings as to the substance of this Revlett-Lewis conversationare based on a composite of Lewis' testimony and credible parts of Rev-of nonreturnable 10-ounce bottles of Mello Yello from astore shelf where customers were expected to obtain softdrinks they wished to purchase, and paid the regularretail price to one of Hill's cashiers, who gave him a re-ceipt therefor. Then, using supplies from Hill's stock-room, Lewis filled three Styrofoam cups with ice. Heopened two of the Mello Yello bottles in the six-pack hehad paid for, filled the cups, gave one to McCollum andone to Smith, and drank the third cup himself. He re-moved the four remaining bottles from the carton theycame in, and put them in what Lewis called "my rejectcase." This was a case which was physically stored onone of the racks where Hill kept soft drinks it had paidfor, but which contained permanently unsalable bottlesfor which Hill had not paid and which Respondent'ssalesmen were supposed to pick up.31A few minuteslater, Revlett asked Lewis whether he wanted Revlett towrite up some Mello Yello drinks for him. Lewis saidno, he had already bought some. Revlett said, "I didn'tmean to snap at you ...I would have wrote them upfor you if you would have waited." Then, Lewis left thestore.32The following Friday morning, Lewis again came toservice the Hill store. He was again wearing his MelloYello T-shirt. A woman who was demonstrating a barbe-cue grill in the store told him that she had heard this wasa pretty good drink but had not had a chance to try it,and asked if he had any samples. After Lewis had com-pleted his duties at that store, he went into the back stor-age room, obtained a Styrofoam cup from McCollum,and took from his "reject case" on one of Hill's storageracks one of the remaining four bottles which Lewis hadbought the preceding Wednesday.As he was removing this bottle, he was approachedfrom the back by Steven B. Moore, Hill's assistant man-ager. Lewis turned around, with the bottle in one handand the cup in the other, and saw Moore.33Lewis greet-ed Moore, and, in Moore's presence, went over to Hill'sicemaker, filled the cup with ice, left the back storageroom, and (still in view of Moore) gave the bottle andthe cup to the barbecue demonstrator. Then, Lewis leftthe store to continue on his route.lett's testimony. My findings as to the date are based on Lewis' testimo-ny. For demeanor reasons, I do not accept Revlett's testimony in effect.that Lewis said nothing about buying the Mello Yello, or Revlett's testi-mony that this conversation occurred on a Friday morning which he wasunable to identify and could have been Friday, September 7 (Lewis' lastday of active employment), or any other Friday after Respondent's intro-duction of Mello Yello in early August. To this extent, I do not believeRevlett's testimony that he has never been in that store on Wednesdaymornings.al This "reject case" contained not only bottles which were perma-nently unsalable because they were broken or contaminated, but also un-broken bottles which Respondent's salesmen would not pick up, butwhich could not be sold until after Lewis washed dirt or broken glassfrom the outside. Lewis put his own bottles there, instead of in his truck,because he expected to return to the plant that day too late to have hismerchandise checked in, and wanted to avoid confusion when his mer-chandise was checked out the following morning.32 My findings as to the Revlett-Lewis conversation are based onLewis' testimony. For demeanor reasons, I do not accept Revlett's denial.a3 My finding that he was holding a bottle is based on his testimony,which I credit for the reasons set forth infrm. WOMETCO COCA-COLA BOTTLING CO.439Moore testified that the expression on Lewis' facewhen he saw Moore looking at him holding the MelloYello led Moore to suspect that Lewis had taken it fromHill's stock without paying for it. Moore asked all ofHill's cashiers whether Lewis had paid for any MelloYello that day, and all of them, accurately, said no.34Moore asked the barbecue demonstrator how she hadobtained the Mello Yello, and she said, in effect, thatLewis had given it to her. Meanwhile, advance salesmanRevlett, not claimed to be a supervisor, came into thestore. Moore told Revlett that Hill had taken a bottle ofsoft drink and given it to a barbecue demonstrator, thatit was a "pretty serious problem," and that Moorewanted something done about it.35 Revlett said that hewould take care of it. Then, Revlett attempted to reachLewis' immediate supervisor, District Manager Fann, bytelephone. Respondent's dispatcher, who answered thetelephone, told Revlett that none of the district managerswas in. Then Revlett spoke to Supervisor Bedwell. Therecord fails to show how much Revlett told Bedwell, butBedwell said that he had another engagement and re-ferred the call to Dean with the comment that it in-volved a "serious complaint" from Hill. It is unclearfrom the record what portions of Moore's complaintwere then relayed to Dean, but Revlett told Dean thatthe complaint involved Lewis, and Revlett testified thathe "guessed" he was the one who brought up Lewis'name.36Dean testified that all three district managerswere in the field, that he arranged to have them givenone page through paging devices which they carry withthem, but that none of them responded. Then, Dean andPersonnel Manager Jack Johnson went out to Hill's.During the Lewis incident, the manager of Hill's store,Bill Piper, had been out to lunch. He returned fromlunch after Revlett had left the store, whereupon Assist-ant Store Manager Moore told Piper that Lewis hadtaken a Mello Yello drink without paying for it, Moorehad told Revlett what had happened, Revlett said hewould take care of it, and thereafter Revlett called some-one on the telephone. A little later, Dean and Jack John-son came to the store, approached Piper, and asked tospeak to Moore about the Lewis incident. Piper there-upon summoned Moore and introduced Dean and John-son.37Then, within earshot of Piper, Dean and Johnsoninterviewed Moore. Moore told Dean and Johnson thatMoore had seen Lewis giving a bottle (see infra) ofMello Yello to a barbecue demonstrator, and that Moorehad checked with Hill's checkers, all of whom had toldhim that Lewis had not paid for any Mello Yello.38Dean asked Moore if it would be sufficient that Lewis'4 Lewis had purchased about $1.44 worth of other merchandise fromthe store on that day. A six-pack of nonreturnable 10-ounce Mello Yellobottles cost about 1.79.la My finding that Moore identified the container as a bottle is basedon Revlett's testimony and other evidence summarized infra."6 Dean testified that he could not recall whether he asked who wasinvolved.3 My finding that it was Piper with whom Dean and Johnson madetheir first contact is based on Piper's and Moore's testimony. For demea-nor reasons, I do not accept Dean's testimony that he asked the headchecker for Moore. whereupon she paged him.38 My finding in this sentence is based on credible portions of Dean'stestimony about this conversation. For the reasons summarized infra. I donot accept other portions of his testimony about this conversation.not be in the store any longer, and Moore said thatwould be fine with him.39Then, Johnson prepared awritten statement. Before Dean and Johnson left thestore, they asked Store Manager Piper to review thedocument and make sure that it was satisfactory. Deantestified that Piper, who had no personal knowledgewhatever about the Lewis incident, read the statementand then said that "to the best of his ability, that's theway it happened." Dean and Moore both testimoniallyidentified this statement, which was not shown to Piperwhen he testified on Respondent's behalf, as Respond-ent's Exhibit 5, a two-page document. The first pagecontains an entry (in the upper right-hand corner andabove the date) "Page I of 2," consists of two completeparagraphs, and bears Moore's complete signature on aline in the lower right-hand corner. The second page,also bearing Moore's complete signature, bears the entryin the upper right-hand corner "Page 2 of 2," and statesin its entirety, "Mr. Moore made a firm statement thathis company (H. G. Hills) [sic] did not want Mr. DavidLewis in any of the H. G. Hill stores again." Moore andDean, the only witnesses who testified about Moore'swritten statement, testified that Moore signed the docu-ment before Piper read it. The examination and responsesin this respect did not differentiate between Moore's twosignatures. Piper, whom Respondent called as a witness,was not asked about this matter, and Johnson did not tes-tify. Dean has known Piper for many years, and Johnsonhas known him for quite a while.Dean testified that Moore said his efforts to determinewhether Lewis had paid for the Mello Yello included aconversation with the backdoor checker. Moore did nottestify to having such a conversation or telling Dean andJohnson about it. The backdoor checker was usuallyMcCollum, to whom Lewis had given some Mello Yellofrom Lewis' six-pack the preceding Wednesday, and whomight have alerted Moore to Lewis' earlier purchase ifMoore had talked to McCollum. I do not accept Dean'swholly uncorroborated testimony about Moore's allegedstatement regarding the back-door checker. Dean furthertestified that Moore said he had seen Lewis remove aMello Yello drink from a case on a rack. Moore deniedseeing Lewis do this, and I do not accept Dean's uncor-roborated testimony that Moore made such a report toDean and Johnson. Also, Dean testified that Moore re-ported that after removing this drink, Lewis had set an-other "case," which was full, on top; and Respondent'sExhibit 5 so states. On direct examination, Moore did notrefer to this alleged action by Lewis, but stated, "as I ap-proached him ...he turned around ...and when heturned around, he had a Mello Yello [drink] in one hand,39 This finding is based on the testimony of Moore, who further testi-fied that when a nonemployee removes store property from the store."the most we usually do is to tell them ...never to come back in [thestore] again." Lewis credibly testified that. during his discharge inter-view. Dean told him in Personnel Manager Johnson's presence that oneof the store managers did not want Lewis back "in the store." For de-meanor reasons. I do not accept Dean's testimony that Moore concludedhis account of the incident by saying that he did not want Lewis in anyof Hill's stores any more (Dean's version on direct examination as theGeneral Counsel's witness) or that Moore did not want to have Lewisservice "his" store (Dean's version on cross-examination by Respondent'scounsel).439s -Z 440DECISIONS OF NATIONAL LABOR RELATIONS BOARDand a styrofoam cup in the other ...I walked over tothe rack ...and noticed that there was a case of MelloYello's where he was at, and inside the case, there wasone Mello Yello missing ...and I thought that was pe-culiar." On cross-examination, Moore testified that whenhe first saw Lewis in the stockroom, Lewis was notholding the Mello Yello or the cup; that Moore saw himmove "two cases" or "about two cases" of Coke on topof "the Mello Yello" case; and that thereafter Lewispicked up the Mellow Yello and the cup and turnedaround. Moore further testified on cross-examination thatit was "not unusual" for individual soft drink containersto be missing from racks in the stockroom,40and thatthe drink was missing from a portion of the case whereits absence could be seen by the backdoor checker orothers only if no cases or other cartons were on top of it.I do not credit Moore's testimony on cross-examinationthat, before Lewis turned around, Moore saw him puttwo or about two cases of Coke on a case from thecenter of which a Mello Yello drink was missing. I dobelieve that, when Moore got in touch with Respondent,he really did suspect that Lewis may have taken a MelloYello drink from Hill's stock without paying for it. Ineed not and do not determine whether the allegation inRespondent's Exhibit 5 about the Coke "case" initiallyproceeded from Moore or from Dean and Johnson.Lewis testified that the six-pack he purchased on Sep-tember 5 consisted of bottles, and that the Mello Yellohe gave to the barbecue demonstrator on September 7consisted of one of these bottles. The written statementsigned by Moore states that he saw Lewis with a bottleof Mello Yello. Moore testified that, when reading thestatement before signing it, he told Johnson and Deanthat Lewis had had a can, and "they said that wouldn'tmake too much difference." Johnson did not testify, andDean did not corroborate Moore's testimony regardingMoore's alleged tender of a correction. Dean initially tes-tified that Moore said Lewis took a can of Mello Yello,but Dean later testified that Moore said he had observedLewis "taking a can-or bottle." Thereafter, Dean testi-fied as follows:JUDGE SHERMAN: Was this a can or a bottle?THE WITNESS: It seems like it is the can; some-times there was a question as to whether it was acan or a bottle; but when Mr. Moore testified in theMiddle Tennessee District Court, Your Honor,ma'm, I recall that he said that it was a can.JUDGE SHERMAN: Well, did he tell you?THE WITNESS: At the time, we understood that itwas a bottle.40 Merchandiser Kirby, who had worked for Respondent for almost 2years, credibly testified that he "daily" observed six-packs from storestockrooms, or from Respondent's truck, with a missing can or bottle,"something is missing all the time." Merchandiser Stillwell, who hadworked for Respondent for a year and a half, credibly testified that "allthe time" such individual drinks were missing from six-packs off thetruck. When cases of soft drinks are checked by a store representative,the cases are stacked on top of each other, and the checker is able todetect a missing drink only if it is missing from the top or front edge ofthe stack.Revlett initially testified that he believed, although hewas not sure, that Moore described the drink allegedlytaken by Lewis as a bottle; later, Revlett testified thatMoore said Lewis "took the bottle off-a bottle-can,whatever it was." I find that Lewis was holding a bottle,and discredit Moore's testimony that Lewis was holdinga can and Moore so reported to Dean and Johnson.The foregoing events occurred on Friday, September7. On Monday, September 10, Lewis reported to work atthe facility at his usual hour, and, as usual, went into thehome package salesroom where the employees congre-gated before going out on their routes.At an undisclosed hour that morning, Dean told Bed-well that Dean would like to see Lewis "before heleft."41While Lewis was waiting in the salesroom, Bed-well looked at Lewis' load sheets and asked him to waitaround for a minute because he might need some help onhis route. At this time, two other employees, both new,were still in the home package delivery room. Bedwelltold one of them to go to the truck gate, and the otherto wait in the cafeteria until Bedwell came and got him(see infra, fn. 42, and attached text). After Lewis hadwaited alone in the room for 10 or 15 minutes, Deancame by and said that he would see Lewis in a few min-utes. A little later, Bedwell came in. Lewis asked wheth-er he could go upstairs to get a Coke. Bedwell said,"[S]ure, but come right back." While on this errand,Lewis saw in the cafeteria one of the two employeeswhom Bedwell had directed to leave the home packagesalesroom. Lewis asked this employee what he wasdoing there, and he replied that Bedwell had told him towait up there until Bedwell came and got him.42Aftergetting his Coke, Lewis returned to the waiting roomand telephoned his wife from a telephone in Bedwell'soffice. While Lewis was on the telephone, he was sum-moned to Dean's office. Lewis and Bedwell thereuponwent into Dean's office, where Dean was sitting withPersonnel Manager Johnson. At Dean's request, Bedwellleft.Dean then told Lewis that one of his store managershad called in a complaint against Lewis of very seriousmisconduct, and that Respondent was going to have toterminate him, because the manager did not want himback in the store any more. Lewis asked what he had al-legedly done. Dean said that he felt as if Lewis knewwhat he had done. Lewis asked which store it was. Deansaid that Lewis ought to know which store it was. Aftera short pause, Lewis said that he was not sure, and againasked what store it was. Dean again said that Lewisought to know which one it was. Lewis said, "[Y]oumean you're not going to tell me which one it was?"Dean said, "[N]o ...you know which one it was."Dean further said that he did not want Lewis on compa-ny property any more, except to turn in his uniforms andpick up his last check. Then, Dean followed Lewis to4' The quotation is from Dean's testimony.42 This finding is based on Lewis' uncontradicted and credible testimo-ny. Because such testimony was received without objection, I accept it asprobative of what the employee was told by Bedwell, who did not tes-tify. American Rubber Products Corp. v. N.L.R.B., 214 F.2d 47, 52 (7thCir. 1954). WOMETCO COCA-COLA BOTTLING CO.441the timeclock, Lewis clocked out and gave his timecardto Dean, and Dean let him out the front door.43On Sep-tember 12, 2 days later, advance salesman Revlett toldstore manager Piper, "[W]ell, your boy is gone."After being discharged, Lewis told his wife, and thenwent to the office of Union Representative Williams,who on September 26 filed an amended charge herein al-leging, inter alia, that Lewis had been discharged forunion activity. On an undisclosed date between his Sep-tember 10 discharge and a September 13 conversationwith Hill Store Manager Piper (see infra), Lewis tele-phoned the "Bordeaux" store, where there had been a"mix-up" on September 7, and asked whether manage-ment at that store had complained to Respondent aboutLewis. He received a negative reply. About September13, Lewis was told by an employee who was still in Re-spondent's employ that he had heard Lewis' dischargehad "something to do with [Lewis] was taking drinks outof H. G. Hill's [store No. 8] in Green Hills." That sameor the next day, Lewis went out to that store and ap-proached Store Manager Piper. Professing ignorance ofLewis' discharge (see infra, fn. 4), Piper asked, "[A]reyou off today?" Lewis said that he had been fired. Piperasked why. Lewis said, "[T]hat's what I'm here for, I'mtrying to find out." Lewis went on to say that he hadheard a rumor that someone from Piper's store had"called in" on Lewis, asked whether anyone from Hillhad called Respondent about Lewis' consumption anddistribution of soft drinks at Hill, and told Piper thatLewis had paid for those soft drinks. Lewis further askedwhether Piper had complained to Respondent that Lewissometimes failed to fill the store's Coke machine. Pipersaid that he was not aware that anyone had "called inon" Lewis, and that Piper did not know why anyonewould. Piper went on to say that Lewis had been one ofthe best merchandisers that had been in the store in awhile, but I find that this compliment was insincere.44Hill later told Respondent that Hill was "very upset"about this visit by Lewis. Lewis could not think of anymore stores that he may have "messed up in," and he didnot ask any other stores about the matter. Dean wasunable to recall any complaints from customers aboutLewis' work before Hill's September 7 complaint to Re-spondent.Thereafter, Lewis applied for unemployment compen-sation. Respondent opposed his claim, and on October 23a hearing was held thereon at which Respondent was'3 My findings as to the content of Lewis' termination interview arebased on a composite of his testimony and credible portions of Dean'stestimony. Johnson did not testify. For demeanor reasons, I do not acceptDean's testimony that Lewis said nothing about not knowing what hewas terminated for." My finding that Piper in fact paid this compliment to Lewis is basedon Lewis' testimony. For demeanor reasons, I do not credit Piper's denialthat he made this remark. Piper impressed me as the kind of man whotries to avoid confrontations with anyone, and I believe that he compli-mented Lewis' work in order to appease him and to persuade him thathis inquiries at that store were misdirected On the other hand, I do notcredit Piper's testimony that for 6 or 8 months before Lewis' discharge,Lewis would "run all over the store," eat all the samples, and talk toHill's employees, instead of doing his job. Piper admittedly never men-tioned these alleged derelictions to Respondent before Lewis' discharge.and Dean did not corroborate Piper's testimony that thereafter he toldDean that Lewis "wasn't worth a damn."represented by Personnel Manager Jack Johnson. John-son stated to the referee that Assistant Store ManagerMoore had "called in on" Lewis for removing propertyfrom Hill. Lewis' wife, who attended the hearing, asked,"[A]re you saying he stole?" Johnson said, "[N]o, we'renot saying, stealing ...we'd rather not say that ...we'd rather just say it this other way." Also, Johnsonproduced the statement signed by Moore and received inthe instant proceeding as Respondent's Exhibit 5. Then,Lewis told the referee that Lewis had not been told whyhe was fired, or what he had done, or when he had doneit. The referee asked Johnson why Lewis had not beentold the reason for his discharge when he was fired, sothat he could explain. Johnson said that "it wasn't impor-tant at the time." The referee asked Johnson when hethought it was going to be important. Johnson did notreply. Lewis said, in effect, that he thought he had beendischarged for union activity. Johnson denied this. Thereferee said, "[W]ell ...we'll just leave the union out ofthis," and asked Lewis what had happened. The refereeeventually upheld Lewis' right to unemployment com-pensation.On the same day as and immediately after the unem-ployment compensation hearing, Lewis again went to seeStore Manager Piper. Lewis asked whether he had reador seen Moore's statement against Lewis. Piper untruth-fully said no. Lewis said that he had just heard at an un-employment compensation hearing that Piper had readand agreed to the statement. Piper untruthfully said hehad read nothing, and said he was not going to get in-volved. Piper said that the matter was between Lewis,Moore, and Dean, and that all Piper knew or wanted toknow was that he saw Dean talking to Moore.After talking to Piper, Lewis came to Hill on severaloccasions in an effort to see Moore. On each such occa-sion, Lewis was advised that Moore was out to lunch oroff that day. Lewis never did talk to Moore about thematter. Moore testified that on September 7 he asked thestore checkers and the barbecue demonstrator about theMello Yello because "I wanted to find out whether ornot there was enough information that I should ask[Lewis] without destroying his upstanding as a man whoservices our store," and that Moore was concerned aboutLewis' reputation. Moore went on to testify that by thetime he had finished questioning the checkers and thebarbecue demonstrator, Lewis had left the store; thatMoore never asked Lewis whether he paid or had a re-ceipt for the Mello Yello; and that so far as Mooreknew, neither did any official of Respondent or of Hillput such questions to Lewis. Hill Store Manager Pipertestified that if a salesman not in Hill's employ removesany property from the store, the store does not allowthat salesman back in the store any more, without regardto the value of the property involved. Moore testifiedthat before he talked about the Lewis matter to Dean,Moore did not discuss with Piper about what action thestore was going to take against Lewis. Dean testified thathe did not hear until after Lewis' discharge about Hill'spolicies with regard to taking product. Moore crediblytestified that the matter of Lewis' continued access to thestore first came up when Dean asked Moore whether 442DECISIONS OF NATIONAL LABOR RELATIONS BOARD"you all" wanted Lewis back in the store. Dean testifiedthat, if Respondent had concluded, as a result of its in-vestigation, that Hill's allegation against Lewis was nottrue, Respondent would not have discharged him. Deanfurther testified that when he and Personnel ManagerJohnson talked to Lewis, they did not ask him whetherhe had a receipt for the Mello Yello; so far as Deanknew, no other management personnel for Respondentever asked Lewis about a receipt; and, so far as Deanknew, none of Hill's officials said anything to Lewis atthe store before Hill's complaint was reported to Dean.When asked by the General Counsel why Respondentdid not want to reveal to Lewis during his discharge in-terview the name of the customer who had a complaint,Dean testified:[W]e have to be very careful in this time and day,as to what we say and what we do, and ...I feltlike it was in the best interests of the Company, atthat particular time, not to inform Mr. Lewis ofwho the dealer was; and, that is the reason that Idid not do that, because I didn't feel like thatshould put this dealer in such a position, to where,if David Lewis should elect to go out and discussthis with him, or whatever actions that he mighttake, that he should be in that position at that par-ticular time.[I]n this day and time ...we didn't feel like itwould be the right thing to tell David Lewis whothe dealer was for whatever reason it might be, thatif he wanted to go out there and discuss it or whatother reasons-or other motives that he might havefor going out there.When Respondent's counsel asked Dean to explainwhether in the foregoing testimony he was talking aboutunion activity or about other types of possible liability,Dean replied:No, I was not talking about union activities; I wastalking about someone taking property that belongsto a dealer of ours, or anyone else, with someonewearing the Coca Cola uniform out there that hasour trademark on it, that you have to be very care-ful, and that I just felt that it would not be appro-priate, or it would not be good business to identifythe dealer at that particular time.45Later, Dean testified that any businessmen are concerned"when they get any adverse publicity that would affecttheir business in any way," and that Dean had not givenLewis the name of the complaining dealer because, if thedealer were willing to let one of the two assistant storemanagers sign a statement, it was to Respondent's "inter-' Respondent's counsel thereupon brought out the pendency of a law-suit against Respondent by a customer who was trying to hold Respond-ent answerable for changes allegedly made by one of Respondent's routesalesmen in the number of cases on the sales ticket. When purchasedfrom a vending machine, the Mello Yello allegedly taken from Hill byLewis had a retail value of 35 cents.est not, at that particular time, to tell [Lewis] who thedealer was."The first occasion on which anyone ever asked Lewiswhether he had a receipt for the Mello Yello he boughton September 5 was his interview with Regional Officerepresentatives during the investigation of the amendedcharge filed 16 days after his September 10 discharge.This interview may have taken place after the October23 unemployment compensation hearing, some 6 weeksafter the discharge. By the time of this interview, he hadlost or mislaid the grocery receipt, for about S1.79.46The first occasion on which any representative of Re-spondent asked Lewis about a receipt was about the firstweek in November, about 2 months after his discharge,when Respondent's attorneys asked him about the matterduring pretrial proceedings in connection with the Sec-tion 10(j) proceeding brought in district court in connec-tion with this matter.Except as specifically indicated, the foregoing findingsin connection with Lewis are based on undisputed evi-dence. Respondent's cross-examination of Lewis revealedthat he has a poor memory for dates and sequences ofevents and tends to confuse different but similar events,and that, at least arguably, he was neither imaginativenor persistent in his efforts after his discharge to find outthe complaining dealer's identity and Lewis' alleged der-eliction, both of which Respondent and Hill had deliber-ately withheld from him. Lewis' alleged difficulties inthis respect may well have been compounded by the factthat, so far as the record shows, no customers had everpreviously complained about him. In any event, any suchdeficiencies in Lewis' testimony have no bearing on thebona fides of Respondent's investigation as to whether hetook the Mello Yello without paying for it, and do notimpugn his undisputed and credible testimony that hepaid for it.F. Respondent's Alleged Misrepresentation RegardingUse of Documents Signed by Employees at the Union'sBehestAbout September 17, Respondent posted a letter,signed by Company President Johnson, which stated,inter alia:[U]nion organizers can paint a pretty picture but,once employees know the facts they reject union-ism.Everything we have told you is factual; we will notlie to you or attempt to deceive you during thiscampaign or at any time during your employmentat Wometco. Turner Williams and his crowd haslied and deceived Wometco employees in the pastand he/they will do it again. Don't you believe thehalf-truth and promises of organizers-REJECT THEIR CARDS-REJECT THEM.4' Lewis credibly testified that on September 5, his only purchase atHill was the six-pack of Mello Yello. Assistant Store Manager Moore tes-tified that the then retail price was about $1.79. WOMETCO COCA-COLA BOTTLING CO.443Concurrently with this notice, Respondent also postedon its bulletin boards copies of a notice which stated asfollows:BE CAREFUL OF WHAT YOU SIGN!RETAIL CLERKS UNION LOCAL 1557 HAS FORGED EM-PLOYEES SIGNATURES ONTO DOCUMENTS IN THEPAST!THEY MAY TRY TO DO IT AGAIN!TURNER WILLIAMS OR ONE OF HIS AGENTS WILLASK YOU TO SIGN A PAPER "JUST TO SHOW YOU AT-TENDED THE MEETING."AFTERWARDS THEY WILL FORGE YOUR NAME TO ALIST WHICH SAYS "WE THE UNDERSIGNED AREGOING TO VOTE YES FOR THE UNION."THEY WILL THEN RELEASE THAT LIST TO EVERY-BODY AND ATTEMPT TO BLACKMAIL YOU BY RE-LEASING YOUR NAMES.THEY'VE DONE IT BEFORE!DON'T LET THEM DO IT TO YOU!Wometco Vice President Krantz testified that it washe who prepared the latter notice, and that it was basedentirely on a May 1975 Report on Objections issued bythe Acting Regional Director for Region 26 recommend-ing the certification of the results of a March 1975 elec-tion which the Union lost in a unit of employees whoworked for one of Respondent's sister corporations, Wo-metco Vending of Tennessee, Inc.47This report dis-closes that at a union meeting, the Union made availablefor signature both an attendance sheet and a letter urgingfellow employees to vote for the Union. Still accordingto the report, after employees had signed the letter, theUnion made photostatic copies of that letter, persuadedemployees to sign such copies, cut out the original signa-tures from the photostatic copies, pasted such signatureson the original letter under the signatures of those whohad signed it at the meeting, took a photostatic copy ofthe original letter with the first-collected and the pasted-on signatures, and then mailed this photostatic copy tothe employees on the eligibility list.48G. Analysis and Conclusions1. Alleged interference, restraint, and coercion,other than the alleged forced isolationI agree with the General Counsel that Respondent vio-lated Section 8(aX)() of the Act when Company Presi-dent Johnson told the employees in his August 23 speechthat, if employees were caught signing a union card orgot the union in, they might lose their benefits or pen-sions, suffer a pay cut, or lose their jobs; and the plant47 Apparently, no exceptions to this report were filed.48 The Report on Objections set forth these circumstances in discuss-ing Wometco Vending's allegedly objectionable conduct in allegedlyasking an employee whether she had signed the letter. The Acting Re-gional Director found that this alleged interrogation did not warrant set-ting the election aside because of, inter alia, Wometco Vending's reason-able basis for doubting the authenticity of the document in view of thefact that it appeared on its face not to be all one sheet of papermight close if it were organized. Also, I agree with theGeneral Counsel that Respondent further violated Sec-tion 8(a)(1) when Company Vice President Dean calledemployee Kelley a backstabber, low-down, and a trou-blemaker; further said that he had a bad attitude and thatnobody "around here" liked him; and asked whether hewas ready to resign that morning. I am satisfied thatDean was thereby threatening to discharge Kelley forunion activity. Although the word "union" was not men-tioned during this conversation, Dean had already re-ported the union movement to Company President John-son, in Dean's presence Johnson had already revealedawareness that some employees were soliciting unioncards and threatened to discharge or inflict other repri-sals on employees for union activity, Dean had alreadydischarged employee Ray because of his union activity(in much of which Kelley had also engaged), Dean didnot in terms deny knowledge of such activity by Kelleyas of the time this conversation took place,49and therecord contains no other reasonable explanation for theire which Dean displayed during this conversation.sI also agree with the General Counsel that Respondentviolated Section 8(a)(1) by posting the notice written byKrantz regarding the possible consequences of signingany document for the Union. Respondent had goodreason to believe that employees would be reluctant tosupport a union which engaged in unlawful or unethicalconduct.5t Moreover, particularly in view of Respond-ent's threats to discharge employees for union activity,Respondent had good reason to believe that employeesmight feel reluctant to be publicly identified as unionsupporters.52However, Respondent posted on its bulle-tin boards notices which stated that employees whosigned any kind of document for the Union ran the riskof being publicly identified with the Union, and support-ed this assertion with the allegation, specifically founduntrue in the objections decision on which the notice'sauthor (Krantz) allegedly based the notice, that theUnion had previously engaged in forgery by transferringemployees' signatures from an attendance list to a public-ly released announcement of union support. Further, thenotice went on to say that the Union had engaged andwould engage in "blackmail" by releasing the names ondocuments signed at the Union's request. Even standing49' Dean testified, "I got knowledge of [Kelley's involvement in unionactivities] about the time, I reckon, we got the Mailgram from the RetailClerks" on the following day, August 25."' Dean testified to a conversation with Kelley a month or morebefore the union movement began, during which Dean in effect threat-ened to discharge Kelley unless he started getting along better with otherpeople. However, Dean testified that, after this conversation, Kelley's at-titude "changed some." and Dean had no more problems with Kelley to"amount to anything" except for Kelley's failure in February 1980, 5months after the conversation described in the text, to return to the plantby 5 p.m"' Thus, such conduct by the Teamsters had led Respondent's employ-ees to seek representation by a different unionb2 Indeed, Krantz testified that after the Union made public in 1975 thecompiled prounion letter which formed the basis for Krantz' 1979 notice,two or three employee signatories, one with tears in his eyes, came toKrantz and claimed they had not signed it, whereupon they were assuredthat there would be "no retaliation" As previously noted. the RegionalDirector found that these employees really had signed the original letteror a photocopy thereof 444DECISIONS OF NATIONAL LABOR RELATIONS BOARDalone, the term "blackmail" evokes the possibility of re-prisals by Respondent against such employees; andKrantz' testimony shows that this was exactly what thenotice was intended to suggest.53Concomitantly, Re-spondent maintained on its bulletin boards a notice thatthe Union had "lied and deceived" employees in the pastand would do so again, and urging employees to rejectthe Union's cards. I conclude that Respondent violatedSection 8(a)(1) by thus advising the employees that sign-ing any document for the Union might cause the Unionto repeat alleged prior unethical or illegal conduct whichwould expose the employees to misidentification and,hence, reprisals as union supporters. Elm Hill Meats ofOwensboro, Inc., 205 NLRB 285, 287 (1973); MontgomeryWard & Co., 234 NLRB 13, 43, 53 (1978).Section 13(a) of the complaint alleges that Respondentviolated Section 8(a)(1) when Dean told an "employee"that employees who signed union cards on companyproperty or on company time would be terminated. Em-ployees Kelley and Kirby credibly testified that Deanforbade them to engage in such activity. I find that suchstatements violated Section 8(a)(l).54Respondent couldnot lawfully forbid employees, without restriction as totime, to sign union cards on company property. Stod-dard-Quirk Mfg. Co., 138 NLRB 615 (1962), cited withapparent approval, Beth Israel Hospital v. N.L.R.B., 437U.S. 483, 493, fn. 10 (1978). Nor could Respondent law-fully forbid its employees to execute union cards "oncompany time"; for such language fails to make clear toemployees that, even when on the clock, they are free toexecute union cards during breaktime or other periodswhen they are not expected to be actively working. Bir-mingham Ornamental Iron Co., 240 NLRB 974 (ALJDpart III,B,I, (2) (1979),55enfd. 615 F.2d 661 (5th Cir.1980); Florida Steel Corporation, 215 NLRB 97, 98-99(1974), enfd. in relevant part 529 F.2d 1225 (5th Cir.1976). The force of this reasoning is unaffected by UnionRepresentative Williams' advice to the employees not tocarry on union organization on company time or proper-ty. Williams had neither the power nor a motive to disci-pline employees for disregarding his advice, which he as-cribed to a desire to avoid causing the employees "moreproblems."Section 13(b) of the complaint alleges that Respondentfurther violated Section 8(a)(l) when Dean called an"employee" to the office and warned him that he couldnot solicit union cards or make efforts at organization"while on the clock." The credible testimony shows thatDean called employees Stillwell and Lewis to Dean'soffice individually, told Stillwell that he was not allowedto solicit union cards or talk about the Union on compa-'s Krantz testified that when Wometco Vending's employees advisedmanagement (falsely) that they had not signed the letter, managementtold them that the Union was trying "to blackmail the employees intovoting, yes," and then told them that the signers had nothing to fear fromWometco Vending. Respondent's notice contained no such assurancesagainst employer reprisals.54 I regard as inconsequential the variation in this connection betweenthe pleading and the proof Because the complaint does not allege anyinvalid prohibitions in connection with the distribution of union litera-ture, I need not and do not consider the legality of the limitations thereondescribed to employee Kirby.55 I do not read this Decision as presumptively permitting a ban onsolicitation in work areas.ny time or company property, and told Lewis that hewould be discharged if he carried on union organizing inthe company plant or on company time. I conclude thatDean's statements to Stillwell and Lewis violated Section8(a)(1) for the reasons stated in connection with Kelleyand Kirby, and for the further reason that Respondentadmittedly permits employees to engage in any otherkind of solicitation during breaks and during nonworktime, has authorized employees to engage in solicitationfor other employees afflicted by death or other disaster,exercises little control over solicitations between employ-ees in the field, bases its solicitation policy on what Re-spondent feels is Respondent's best interest, and does notfeel that solicitation on behalf of the Union is in manage-ment's best interest. Sunnyland Packing Co., 227 NLRB590, 596 (1976), enfd. 557 F.2d 1157 (5th Cir. 1977);Lance, Inc., 241 NLRB 655 (1979); Jefferson Apparel Co.,248 NLRB 555 (fn. 3, ALJD part III,B,I) (1980).56 Also,I agree with the General Counsel that these four inter-views were unlawful for the additional reason that Re-spondent singled out these known union supporters to becalled privately into the office of Respondent's second-ranking officer in order to be lectured about the sup-posed limitations on their Section 7 rights. Carolina SteelCorp., 225 NLRB 20, 22-23 (1976); Durango Boot, a Divi-sion of U.S. Industries, Inc., 247 NLRB 361 (1980); Per-manent Labor Corp., 248 NLRB 118, fn. 12 (1980);Greenfield Manufacturing Co., 199 NLRB 756 (1972). Re-spondent's selective treatment of all such employees wasrendered yet more coercive by the statements made tothem which were alleged and found to constitute inde-pendent violations of Section 8(a)(1), and by Dean's inac-curate assertions that certain described restrictions on so-licitation of union cards and distribution of union litera-ture were imposed by "law" or by "Federal Law" ratherthan by Respondent. Starkville, Inc., 219 NLRB 595, 596,600-601 (1975).57However, the complaint does not allege that Respond-ent violated the Act by means of the written prohibitionagainst "unauthorized soliciting," or by the contents ofthe written statement, initially prepared to be read toRay and later read to the other four "volunteer organiz-ers," to the extent that it dealt with distribution of union5 I need not and do not determine the significance, if any, of Re-spondent's action in itself posting antiunion literature (including literaturewhich independently violated Section 8(a)(1); see supra), in participatingin charitable solicitations of its employees and of its dealers' customers,and in encouraging solicitation against bottle-deposit legislation. Cf.N.L.R.B. v. United Steelworkers ofAmerica (Nuone), 357 U.S. 357 (1958);Rochester General Hospital, 234 NLRB 253. 259 (1978). Moreover, be-cause Respondent's prohibition against "unauthorized solicitation" wasposted before the union campaign began, I reject the General Counsel'scontention that Respondent's no-solicitation rule was unlawful becauseestablished for the first time at the very birth of union activity. Althoughpointing to several employees' credible denial that they knew about Re-spondent's no-solicitation rule, the General Counsel does not appear toattach significance to Respondent's failure to specifically draw it to theemployees' attention, a circumstance to which I principally attribute theemployees' ignorance.57 Sec. 11 of the complaint alleges that Dean summoned "an organiz-ing committee member ...to attend special, exclusive meetings to lec-ture him about company rules and penalties for violation." I regard thissection as fairly descriptive of the meetings with all four "volunteer orga-nizers," and regard as inconsequential the variation between the pleadingand the proof. WOMETCO COCA-COLA BOTTLING CO.445literature and solicitation of union cards. Also, my find-ings as to the content of Krantz' August 23 speech callfor dismissal of Section 9 of the complaint, which allegesthat he threatened discharge and plant closure for unionactivity.Finally, contrary to the General Counsel, I find thatthe record fails preponderantly to show that, on August22, Respondent engaged in surveillance over employeeRay. The General Counsel points out that on that dateRay encountered supervisors on his route much morefrequently than ever before; moreover, although otherdrivers had had such encounters more frequently thanRay, there is no evidence that these drivers ever encoun-tered supervisors on three occasions in one day. TheGeneral Counsel further argues, in effect, that becauseDean admittedly learned on August 19 or 20 about theunion activity from some of the employees, becauseCompany President Johnson and the Miami-based Wo-metco Vice President Krantz learned about the unionmovement early enough to enable them to deliver onAugust 23 the early morning antiunion speeches refer-ring to organizing activity by employees, and becauseRay was the employee most active in the union move-ment, Fann and Weiss must have known by August 22about Ray's union activity; and that these supervisors'testimonial efforts at concealment of such alleged knowl-edge by August 22 support the inference that their en-counters with Ray on that date were motivated by Ray'sunion activity. Cf. Shattuck Denn Mining Corporation v.N.L.R.B., 362 F.2d 466, 470 (9th Cir. 1966). Particularlyin view of top management's antiunion speeches on themorning of August 23, I find improbable, and do notcredit, Weiss' testimony that he did not find out aboutthe union campaign until the afternoon of August 23.Also, I find improbable, and do not credit, Fann's uncor-roborated denial that Dean told him before August 23about the union campaign. However, because Ray'sunion activity did not involve direct contacts with alarge number of employees, and because Fann and Weissboth gave plausible explanations for their presence at thelocations where they encountered Ray on August 22, 1do not think that the relative frequency of such encoun-ters plus Fann's and Weiss' untruthful disclaimers ofAugust 22 knowledge regarding the existence of a unioncampaign preponderantly establish that such encounterswere motivated by Ray's active role in that campaign.58Unlike the General Counsel, I do not regard Fann's ex-planations for these August 22 encounters as renderedimplausible by his inability to recall when or where hehad seen Ray out on his route before or after August 22.Ray did not perform any route work at all after August22, 1979; and because this was the date set forth in thesurveillance allegations of the October 1979 complaint,as of the February 1980 hearing Fann had more reasonto retain recollection of encounters with Ray on AugustI, However. I do not agree with Respondent that the surveillance alle-gation is inconsistent with the absence of evidence that Ray engaged inunion activity on his route that day, and with Ray's testimony that heasked Fann where he was going on his next stop and Fann told him.Such evidence in no way militates against the contention that, because ofRay's prior union activity, Respondent was policing his work-relatedconduct, and was doing so openly in order to make him feel uneasy. SeeFlorida Steel. supra, 215 NLRB at 98, relied on by the General Counsel22, 1979, than on earlier dates. Although the circum-stances are suspicious, I shall dismiss the surveillance al-legations set forth in Section 7 of the complaint.2. The alleged discrimination and the alleged forcedisolationOn the morning of August 23, Respondent's presidenttold Respondent's employees that, if they were caughtsigning union cards, they might lose their jobs. Thatafternoon, Respondent was advised that Tim Ray was avolunteer organizer for the Union. Ray, who was notworking that day because of an on-the-job injury, wasdischarged by Dean before he began work on the fol-lowing morning, and was told that if he came back oncompany property any more, except to return his uni-forms, Dean would have him arrested. On the nextworking day, Dean threatened to discharge union activ-ist Kelley because of his union activity. After being ad-vised thereafter that four more employees, includingLewis, were also "volunteer organizers," Dean calledeach of them into his office individually, inaccuratelytold them that "Federal law" or "the law" prohibits dis-tribution of literature and solicitation of union cards inworking areas and on working time, unlawfully toldLewis that he would be discharged if he exercised hisright to carry on union organizing in the company plant,and unlawfully forbade the others to exercise their rightto talk about the Union, and to solicit and sign unioncards, on company property. Thereafter, and 10 daysafter Respondent was advised that Lewis was a "volun-teer organizer," Respondent discharged Lewis. The fore-going sequence of events indicates, at least prima facie,that Ray and Lewis were discharged because of theirunion activity.This conclusion as to Lewis is strengthened by Re-spondent's conduct after Hill advised Respondent that itsuspected Lewis of stealing a drink of Mello Yello fromHill. Thus, Respondent proposed to Assistant Store Man-ager Moore that Lewis be forbidden to come to Moore'sstore any more, and, after Moore said this would be sat-isfactory, prepared a written statement for Moore whichimproved Respondent's case against Lewis by statingthat Moore wanted Lewis excluded from all of Hill'sstores and strongly implied, to say the least, that thisstatement was initiated by Moore. Respondent furthersought to improve its case against Lewis by including inthe statement signed by Moore the inaccurate assertionthat he had seen Lewis taking the Mello Yello and tryingto conceal its absence from the case by putting anotheron too. Finally, and most significantly, Respondent tookpains to make it as difficult as possible for Lewis to showthat he had not in fact stolen the Mello Yello. Thus, Re-spondent refused during the discharge interview to tellLewis the nature of the complaint or who had made it,although Lewis serviced a number of stores and (so faras Dean knew) had not been the subject of a previouscomplaint from any of them. Respondent's secretivenessnot only precluded Lewis from giving his version of theincident and made it difficult for him to find out thesource and nature of the complaint, but also increasedthe likelihood that Lewis would (as he in fact did) dis- 446DECISIONS OF NATIONAL LABOR RELATIONS BOARDcard, lose, or mislay his $1.79 receipt for the MelloYello, which (as Respondent must have known) hewould be unlikely to preserve unless he was verypromptly made aware of its importance. Further, as Re-spondent must have known, by keeping Lewis in igno-rance for more than 6 weeks about what he had alleged-ly done, Respondent increased the likelihood that Lewiswould forget (as he in fact did) the date he bought theMello Yello and how much and which cashier he paidfor it. Nor is there any evidence that Respondent's con-duct was based on a decision to discharge Lewis, not inany belief by it that he had really stolen the Mello Yello,but because a valued customer (Hill) believed that hehad done so. On the contrary, Dean testified that Re-spondent would not have discharged Lewis unless it be-lieved that Hill's complaint was true. I conclude that Re-spondent discharged Lewis, in violation of Section8(a)(3) and (1) of the Act, because he was a "volunteerorganizer" for the Union, and not because Respondentbelieved that he had taken the Mello Yello withoutpaying for it.Dean testified that he discharged Ray for "gross insub-ordination." As discussed below, Dean's testimonial de-scription of the allegedly motivating "gross insubordina-tion" includes conduct which Dean untruthfully ascribedto Ray. Dean did include in his description of Ray's al-leged "gross insubordination" certain things which Rayreally did. More specifically, after Bedwell had askedRay to stay in Bedwell's office, Ray walked out of theopen door to that office; after Ray obeyed Dean'sinstructions to return to the office, Ray said in the hear-ing of supervisors Bedwell and Richardson and employ-ees Meeks and Tomlin that Ray did not have to complywith Dean's further instructions to "sit down right therein that chair and don't move," which instructions Deanthereupon retracted; and, thereafter, after ascertainingfrom Dean that management was still not ready to talkto him, Ray concluded his errand of using the public paytelephone in the breakroom before he complied withDean's instructions to return to Bedwell's office, wherehe waited 5 to 10 minutes more before summoned to hisinterview with management.59I do not believe that anemployee who was not a known "volunteer organizer"organizer for the Union would have been discharged byRespondent for engaging in such conduct, and my con-clusion in this respect is supported by Dean's action inincluding, under the rubric "gross insubordination,"things which Ray had not really done; namely, verballyrefusing in the presence of two other employees and twosupervisors to stay in Bedwell's office, and refusing to59 At one point in Dean's testimony, he suggested that Ray could haveused the telephone in Bedwell's office. However. there is no evidencethat Dean suggested this to Ray when he said that he had to use the tele-phone before returning to Bedwell's office, and Dean later indicated thatthe employees were not supposed to use the telephone in Bedwell's officebecause long-distance calls can be made on that telephone. AlthoughDean also testimonially suggested that Ray could have used a telephonein one of the district managers' offices, these offices can be reached onlythrough the home package salesroom, and there is no evidence that Deansuggested one of such telephones to Ray. Dean testified that he did notknow or ask whether Ray intended to make a long-distance call. Ray'suncompleted call to Union Representative Williams was a local call, butthe record fails to show whether this was true as to Ray's calls to hiswife's place of employment.see Dean until after Ray had finished using the tele-phone. I conclude that the real reason for Ray's dis-charge was his status as a "volunteer organizer" for theUnion, that his conduct immediately preceding this dis-charge was a mere pretext therefor, and, hence, that hisdischarge violated Section 8(a)(3) and (1) of the Act.In any event, Ray's discharge violated Section 8(a)(3)and (1) of the Act even assuming that he was really dis-charged because of his conduct in connection with Bed-well's request to stay in his office until managementcould talk to Ray. Dean testified that Ray was asked tostay in Bedwell's office because Dean wanted to makehim available for a personal interview during whichDean intended to read him the same Krantz-preparedmaterial which Dean subsequently read to four other"volunteer organizers" concerning their supposed rightsto distribute union literature and solicit union cards. Inother words, Respondent wanted Ray to stay in Bed-well's office in order to direct unfair labor practices athim. Furthermore, I agree with the General Counsel thatRespondent's insistence on Ray's remaining in Bedwell'soffice until management could interview him was moti-vated by a desire to minimize his contacts with, andthereby his ability to solicit union support from, otheremployees. I so conclude because of Bedwell's instruc-tions that Ray wait in Bedwell's office, where Raywould be alone, rather than in the salesroom and breakareas where the other employees were congregating;Dean's subsequent angrily expressed concern that Rayremain in Bedwell's office rather than wait in the hall-way to the home package salesroom, where Dean andBedwell could readily see him but where two unit em-ployees were still present;60Dean's observation of Raywhile he was using the telephone in the breakroom,which was then occupied by several other employees;and Dean's action, following Ray's discharge, in unlock-ing two doors to let him out the front way, when someemployees were still outside the back door which Raywould normally have used, and in requiring him to waitacross the street from the plant for his wife to pick himup. Accordingly, Respondent's requirement that Rayremain isolated in Bedwell's office constituted in itself aviolation of Section 8(a)(1) of the Act. St. Joseph HospitalEast, Inc., 236 NLRB 1450 (1978); S. S. Kresge Co., 229NLRB 10, 17-18 (1977). Finally, the record shows thatthe August 24 conduct by Ray which allegedly motivat-ed his discharge was to a significant extent provoked byRespondent's unfair labor practices which led Ray cor-rectly to conclude that his instructions to remain in Bed-well's office portended unfair labor practices directedagainst Ray. On the previous day, Respondent had di-rected him to defer seeking medical attention for his soreshoulder until after he heard a speech from PresidentJohnson threatening employees with discharge if theysigned union cards. This speech had led Ray to seek theo0 The home package salesroom and office are about 40 by 80 feet. Inthe morning, about 50 employees congregate in the home package sales-room before beginning their routes. When Dean told Ray to return toBedwell's office, five individuals were in the home package sales room.No contention is made that Ray was getting in the way of or otherwiseinterfering with the others' search for the mislaid invoices. WOMETCO COCA-COLA BOTTLING CO.447assistance of Union Representative Williams, who withRay's consent had thereupon sent Respondent a mail-gram, received by Respondent on August 23, which setforth Ray's union activity. Ray credibly testified that, onAugust 24, Dean's conduct in angrily ordering Ray toreturn to Bedwell's office and sit down made Ray "kindof scared"; Ray rightly attributed Dean's conduct to themailgram relating Ray's union activity; and after visitingthe restroom and drinking from the water fountain (con-duct not relied on by Dean as motivating Ray's dis-charge), and after Dean had told him that managementwas not yet ready to talk to him, he prolonged his ab-sence from Bedwell's office in order to seek Williams' as-sistance in handling management's anticipated "intimida-tion" for union activity-a purpose which would renderimprudent the use of the telephone in Bedwell's office.Such employee conduct so provoked and so motivatedconstitutes an unlawful basis for discharge. Revere Cooperand Brass, Inc., 138 NLRB 1377, 1388-91 (1962), enfd.324 F.2d 132 (7th Cir. 1963); John Kinkel & Son, 157NLRB 744, 745-746 (1966); Cone Mills Corp., 245 NLRB159 (1979) (Krumperman).However, I disagree with the General Counsel thatRespondent violated Section 8(a)(l) on September 10 byforcing Lewis to remain isolated in the home packagesalesroom. It is true that Respondent told him to remainthere (but gave him permission to go to the cafeteria tobuy a Coke provided he returned immediately) and di-rected the other employees to wait elsewhere. However,particularly in view of management's dissembling expla-nation to Lewis for these instructions (namely, that heneeded help on his route), I believe that these instruc-tions were motivated by a desire to make sure that Lewishad no nonmanagement witnesses during his dischargeinterview. While these tactics may have been unjust toLewis, I know of no cases holding them unlawful, evenwhere (as here) they were directed to a discharge for un-lawful reasons. Accordingly, section 14(b) of the com-plaint will be dismissed.61CONCLUSIONS OF LAW1. Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. Respondent has violated Section 8(a)(1) of the Actby telling employees, through President James E. John-son, that the plant might close down if it were orga-nized, and that, if employees were caught signing a unioncard, or got the Union in, they might lose their benefitsor pensions, suffer a pay cut, or lose their jobs; by threat-61 I am aware that in sustaining most of the complaint herein. I havemade findings and reached conclusions different from those of the UnitedStates District Court for the Middle District of Tennessee in a proceed-ing brought against Respondent by the Regional Director under Sec.10(j) of the Act. No contention is made that the district court's findingsand conclusions are binding in the instant proceeding under Sec IO(b)and (c). N.L.R.B v. ,4cker Indusries. Inc.. 460 F.2d 649., 652 (lOth Cir.1972). Respondent opposed the General Counsel's hearing motion, notthen granted by me and not renewed in his brief, that I take officialnotice of the 10(j) transcript. The district court's memorandum shows onits face that a number of witnesses who testified befoire me did not testifyduring the 10(j) proceeding.ening, through Vice President Herbert E. Dean, to dis-charge employee J. T. Kelley for union activity; by ad-vising employees that signing any document for theUnion might cause the Union to repeat alleged prior un-ethical or illegal conduct which would expose the em-ployees to misidentification and, hence, reprisals as unionsupporters; by telling employees Kelley and JerrellKirby, through Dean, that they were not allowed to signunion authorization cards on company time or companyproperty; by telling employee Phillip Stillwell, throughDean, that he was not allowed to solicit union cards ortalk about the Union on company time or company prop-erty; by telling employee David E. Lewis, throughDean, that he would be discharged if he carried on unionorganizing in the company plant or on company time; byrequiring known union supporters to attend special, ex-clusive meetings with management to be lectured aboutcompany rules and penalties for violations; and by forc-ing employee Tim Ray to remain isolated in SupervisorRussell Bedwell's office.4. Respondent has violated Section 8(a)(3) and (1) ofthe Act by discharging Tim Ray and David E. Lewis.5. The unfair labor practices set forth in Conclusionsof Law 3 and 4 affect commerce within the meaning ofSection 2(6) and (7) of the Act.6. Respondent has not violated the Act throughspeeches given by Marvin Krantz; by engaging in sur-veillance over Tim Ray; or by forcing David E. Lewisto remain isolated in the salesroom.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it be re-quired to cease and desist thereupon. Such unfair laborpractices included the discriminatory discharge of twoemployees identified to Respondent as volunteer organiz-ers for the Union; threats and other unfair labor practicesindividually directed at three more "volunteer organiz-ers"; and threats to most of Respondent's employees, as-sembled by Respondent for the specific purpose of listen-ing to antiunion speeches, to engage in unfair labor prac-tices in the future; namely, plant closure, pay cuts, orloss of jobs or benefits for union activity. Respondent'sunfair labor practices were committed by members oftop management who at the time of the hearing still oc-cupied such positions; namely, Respondent's president,one of its vice presidents, and a vice president in chargeof labor relations for Respondent's corporate parent. Iconclude that unless restrained Respondent is likely toengage in continuing and varying efforts in the future toprevent its employees from infringing on such rights. Ac-cordingly, Respondent will be required to refrain from inany other manner infringing on such rights. N.L.R.B. v.Express Publishing Co., 312 U.S. 426, 437-439 (1941);N.L.R.B. v. Southern Transport, Inc., 343 F.2d 558, 561(8th Cir. 1965); N.L.R.B. v. East Texas Pulp & Paper Co.,346 F.2d 686, 689-690 (5th Cir. 1965); Hickmott Foods.Inc., 242 NLRB 1357 (1979).Affirmatively, Respondent will be required to offerRay and Lewis immediate reinstatement to the jobs ofwhich they were unlawfully deprived, or, if such jobs no 448DECISIONS OF NATIONAL LABOR RELATIONS BOARDlonger exist, to substantially similar jobs, without preju-dice to their seniority or other rights and privileges pre-viously enjoyed. In addition, Respondent will be re-quired to make them whole for any loss of pay they mayhave suffered by reason of the discrimination againstthem, less net earnings, to be computed in the mannerprescribed in F. W. Woolworth Company, 90 NLRB 289(1950), with interest as called for in Florida Steel Corpo-ration, 231 NLRB 651 (1977).62 Because of my findingthat Lewis was in fact innocent of the alleged miscon-duct advanced by Respondent as a defense to his dis-charge, because dissemination of such an accusationmight have an unfairly damaging effect on his career,and because any reference thereto in Respondent's per-sonnel files may accidentally be released to third parties,or otherwise used, by persons in Respondent's employwho are unaware of its falsity, Respondent will be re-quired to exercise any reference thereto from Lewis' per-sonnel files. Also, Respondent will be required to postappropriate notices.Upon the foregoing findings of fact and conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER63The Respondent, Wometco Coca-Cola Bottling Com-pany of Nashville, Inc., Nashville, Tennessee, its officers,agents, successors, and assigns, shall:1. Cease and desist from:(a) Telling employees that, if employees are caughtsigning a union card or get a union in, they might losetheir benefits or pensions, suffer a pay cut, or lose theirjobs.(b) Telling employees that the plant might close downif it were organized by a union.(c) Threatening employees with discharge for unionactivity.(d) Advising employees that signing any document forRetail Clerks Union Local 1557, United Food and Com-mercial Workers International Union AFL-CIO, CLC,might cause the Union to repeat alleged prior unethicalor illegal conduct which would expose the employees tomisidentification and, hence, reprisals as union support-ers.(e) Forbidding employees, without qualification as totime, to solicit or sign union cards on company property.(f) Forbidding employees to solicit other employeesfor a union at times when employees are permitted to so-licit other employees for other purposes.(g) Forbidding employees to talk about a union attimes when they are permitted to talk about other sub-jects.(h) Forbidding employees to solicit other employeesfor a union, including soliciting them to sign authoriza-62 See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962)The General Counsel's request for a 9 percent interest rate is denied.Olympic Medical Corporation, 250 NLRB 146 (1980).e6 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.tion cards, when neither the employee soliciting nor theemployee being solicited is supposed to be activelyworking.(i) Forbidding employees to sign union authorizationcards, or talk about a union, when such employees arenot supposed to be actively working.(j) Threatening to terminate employees for engaging inthe kind of conduct specified in paragraph 1 (e-i).(k) Requiring known union supporters to attend spe-cial, exclusive meetings with management to be lecturedabout company rules and penalties for violations.(I) Forcing employees to remain isolated in order toprevent them from encouraging other employees tofavor union representation.(m) Discharging any employee or otherwise discrimi-nating against any employee with regard to his hire ortenure of employment or any term or condition of em-ployment, to discourage membership in the Union or anyother labor organization.(n) In any other manner interfering with, restraining,or coercing employees in the exercise of their rightsunder the Act.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Offer Tim Ray and David E. Lewis reinstatementto the jobs of which they were unlawfully deprived or, ifsuch jobs no longer exist, substantially equivalent jobs,without prejudice to their seniority or other rights andprivileges previously enjoyed; and make them whole forany loss of pay they have suffered by reason of the dis-crimination against them, in the manner set forth in thepart of this Decision entitled "The Remedy."(b) Remove from the personnel files of David Lewisany references to the offense for which he was allegedlydischarged on September 10, 1979.(c) Post at its Nashville, Tennessee, facility, copies ofthe attached notice marked "Appendix."64Copies of saidnotice, on forms provided by the Regional Director forRegion 26, after being duly signed by Respondent, shallbe posted by it immediately upon receipt thereof, and bemaintained for 60 consecutive days thereafter, in con-spicuous places, including all places where notices to em-ployees are customarily posted. Reasonable steps shall betaken by Respondent to ensure that said notices are notaltered, defaced, or covered by any other material.(d) Notify the Regional Director for Region 26, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.IT IS FURTHER RECOMMENDED that paragraphs 7, 9,and 14(b) of the complaint are hereby dismissed.64 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board." WOMETCO COCA-COLA BOTTLING CO.449APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportunity topresent evidence and state their positions, the NationalLabor Relations Board found that we have violated theNational Labor Relations Act, as amended, and has or-dered us to post this notice.WE WILL NOT tell you that if you are caughtsigning a union card, or get a union in, you mightlose your benefits or pensions, suffer a pay cut, orlose your job.WE WILL NOT tell you that the plant may close ifit is organized by a union.WE WILL NOT threaten to discharge you forunion activity.WE WILL NOT tell you that signing any documentfor Retail Clerks Union Local 1557, United Foodand Commercial Workers International Union,AFL-CIO, might cause it to repeat alleged improp-er conduct which may lead us to think you areunion supporters and to punish you for that reason.WE WILL NOT forbid you, without qualificationas to time, to solicit or sign union cards on compa-ny property.WE WILL NOT forbid you to solicit other employ-ees for a union at times when you are permitted tosolicit other employees for other purposes.WE WILL NOT forbid you to talk about a union attimes when you are permitted to talk about othersubjects.WE WILL NOT forbid you to solicit other employ-ees for a union, including soliciting them to signunion cards, at times when neither the employeewho is soliciting nor the employee who is being so-licited is supposed to be actively working.WE WILL NOT forbid you to talk about the RetailClerks, or any other union, when you are not sup-posed to be actively working.WE WILL NOT threaten to terminate you for en-gaging in union solicitation during the foregoing pe-riods.WE WILL NOT require known union supporters toattend special, exclusive meetings with managementto be lectured about company rules and penaltiesfor violations.WE WILL NOT force you to remain isolated fromother employees in order to hinder you from askingthem to support the Retail Clerks, or any otherunion.WE WILL NOT discharge you or otherwise dis-criminate against you with regard to hire or tenureof employment or any term or condition of employ-ment, to discourage membership in the RetailClerks or any other union.WE WILL NOT in any other manner interferewith, restrain, or coerce you in the exercise of yourrights under the National Labor Relations Act.These rights are:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through representa-tives of your own choosingTo engage in activities together for the pur-pose of collective bargaining or other mutual aidor protectionTo refrain from any such activities.WE WILL offer Tim Ray and David E. Lewis re-instatement to the jobs of which they were unlaw-fully deprived or, if such jobs no longer exist, tosubstantially equivalent jobs, without prejudice totheir seniority or other rights and privileges previ-ously enjoyed, and make them whole, with interest,for any loss of pay they may have suffered byreason of their discharge.WE WILL remove from David Lewis' personnelfile any reference to the reason which we gave forfiring him in September 1979.Our employees are free to exercise any or all of theserights, including the right to join or assist the RetailClerks or any other union. Our employees are also freeto refrain from any or all such activities.WOMETCO COCA-COLA BOTTLING COMPA-NY OF NASHVILLE, INC.